Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/28/2022 has been entered. Claims 1-9 are pending. Claims 1-8 have been amended.   
 
Response to Arguments
            On page 5, Applicant argues that the surface of the protective member 120 in Inobe curves into the housing and towards the display panel and does not meet the limitations of newly amended claim 1. It is respectfully submitted that under the broadest reasonable interpretation, the protective member (120) of Inobe could be interpreted to curve away from the display panel (22) and the housing (3) as the claims do not specify what direction the convex of the curve faces. Specifically, Fig. 5 of Inobe illustrates the peak of the curve of protective member (120) being positioned away from both the display panel (22) and housing (3). Thus, it could be interpreted that the protective member 120 is curved away from the display panel (22) and housing (3).
            Applicant also argues that the combination of Inobe and Shin does not teach the limitation of claim 2 as the proposed modification eliminates both the protrusion (120, 121) and the recess 132. However, under the broadest reasonable interpretation, the curved surface (120, 121) is provided with a wall (side wall of section 121) which surrounds a portion of the recess (132) of the housing (3). It is respectfully submitted that Fig. 5 of Shin clearly teaches the claimed the curved surface of the protective member is provided with a wall for surrounding the recess of the tip portion and does not eliminate both the protrusion (121) and recess (132).
            Applicant further argues Inobe and Shin does not teach the limitation of claim 7 that an adhesive is provided in recess 132 that is provided from the contact region over to a side surface of an outer side of the housing. Applicant is misinterpreting the Office Action. The Office Action clearly relies on Shin to teach a curved display wherein the recess (space for molding member 415) is provided from the contact region (see fig. 10) over to a side surface on an outer side of the housing (480). The Office Action further relies on Inobe to teach an adhesive (27) being provided in a recess (132). The combination of Inobe and Shin clearly teach an adhesive is provided in recess that is provided from the contact region over to a side surface of an outer side of the housing.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claim 1 -7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Inobe US20170196108A1 in view of Shin US20150334211A1.
Regarding claim 1, Inobe teaches a display apparatus (fig. 5) comprising:
a display panel (22) including a display surface (LCD panel) for displaying an image ([0024]);
a protective member (120, 121) provided on the display surface side (LCD panel) of the display panel (22); and
a housing (3) configured to surround the display panel (22) and to support the display panel (22) and the protective member (120, 121),
wherein the protective member (120,121) has a curved surface being curved (see fig. 5) away from the display panel (22) and the housing (3), and the curved surface (see fig. 5) being curved facing the display surface (LCD panel) of the display panel (22),
the housing (3) includes a tip portion (top portion of 3; fig. 5) in contact with the curved surface of the protective member (120, 121),
a shape of the tip portion (top portion of 3; fig. 5) in a plan view (fig. 2) is a closed-loop shape (top portion of 3; figs. 2, 5; [0025]),
a contact region (103a) in contact with the curved surface (120, 121) and a recess (132) exist at the tip portion (top portion of 3; fig. 5) of the housing (3),
the recess (132) is provided from the contact region (103a) to the housing (3),
an adhesive (27) is provided in the recess (132), and
the adhesive (27) is bonded to the curved surface (120, 121) so that the curved surface of the protective member (120, 121) is fixed to the tip portion (top portion of 3; fig. 5) of the housing (3) with the adhesive (27).
Inobe does not explicitly disclose wherein the recess is provided from the contact region over to a side surface on an outer side of the housing.
Shin teaches a curved display wherein the recess (space for molding member 415) is provided from the contact region (see fig. 10) over to a side surface on an outer side of the housing (480) for the purpose of providing a display capable of having size-reduced upper and lower bezels ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Inobe with the recess located on the outer surface of the housing as taught by Shin for the purpose of providing a display capable of having size-reduced upper and lower bezels ([0012]).
Regarding claim 2, Inobe teaches a display apparatus (fig. 5) comprising:
a display panel (22) including a display surface (LCD panel) for displaying an image ([0024]);
a protective member (120, 121) provided on the display surface side (LCD panel) of the display panel (22); and
a housing (3) configured to surround the display panel (22) and to support the display panel (22) and the protective member (120, 121),
wherein the protective member (120,121) has a curved surface being curved (see fig. 5) facing the display surface (LCD panel) of the display panel (22),
the housing (3) includes a tip portion (top portion of 3; fig. 5) in contact with the curved surface of the protective member (120, 121),
a shape of the tip portion (top portion of 3; fig. 5) in a plan view (fig. 2) is a closed-loop shape (top portion of 3; figs. 2, 5; [0025]),
a contact region (103a) in contact with the curved surface (120, 121) and a recess (132) exist at the tip portion (top portion of 3; fig. 5) of the housing (3),
the recess (132) is provided from the contact region (103a) to the housing (3),
an adhesive (27) is provided in the recess (132), and
the adhesive (27) is bonded to the curved surface (120, 121) so that the curved surface of the protective member (120, 121) is fixed to the tip portion (top portion of 3; fig. 5) of the housing (3) with the adhesive (27); and
the curved surface (see fig. 5) of the protective member (121) is provided with a wall (downward protruding section of 121) for surrounding the recess (132) of the tip portion (top portion of 3; fig. 5).
Inobe does not explicitly disclose wherein the recess is provided from the contact region over to a side surface on an outer side of the housing.
Shin teaches a curved display wherein the recess (space for molding member 415) is provided from the contact region (see fig. 10) over to a side surface on an outer side of the housing (480) for the purpose of providing a display capable of having size-reduced upper and lower bezels ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Inobe with the recess located on the outer surface of the housing as taught by Shin for the purpose of providing a display capable of having size-reduced upper and lower bezels ([0012]).
Regarding claim 3, Inobe and Shin teach the display apparatus according to claim 2, Inobe further teaches wherein a length (length of downward protruding section of 121) corresponding to a height of the wall (downward protruding section of 121) is not less than a length (see fig. 5) corresponding to a depth of the recess (132), and the wall (downward protruding section of 121) is provided on the curved surface (121) so that a gap (gap at 133a) exists between the side surface on the outer side of the housing (3) where the recess (132) is provided and the wall (downward protruding section of 121).
Regarding claim 4, Inobe and Shin teach the display apparatus according to claim 3, Inobe further teaches a shape of the gap (gap at 133a) in a plan view (fig. 2) is a closed-loop shape (top portion of 3; figs. 2, 5; [0025]),
However, Inobe does not teaches in a plan view, a plurality of columnar members are arranged at intervals in the gap having a closed-loop shape, and a height of each of the columnar members is identical to a height of the wall. 
Shin further teaches in a plan view (figs. 8, 9), a plurality of columnar members (481) are arranged at intervals in the gap having a closed-loop shape (480; figs 8), and a height (fig. 10a) of each of the columnar members (481) is identical to a height of the wall (inner portion 410) for the purpose of having size-reduced upper and lower bezels of the display. [0012]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Inobe with gaps of Shin for the purpose of having size-reduced upper and lower bezels of the display. [0012]
Regarding claim 5, Inobe and Shin teach the display apparatus according to claim 1, Inobe further teaches the tip portion (top portion of 3; fig. 5) of the housing (3) includes a contact portion (see fig. 5) including the contact region (103a), and wherein in the contact portion (103a), the contact portion (130a) is configured such that the closer (bottom portion) a portion to the contact region (103a), the smaller a cross-sectional area of the portion (see fig. 5).
Regarding claim 7, Inobe teaches a display apparatus (fig. 5) comprising:
a display panel (22) including a display surface (LCD panel) for displaying an image ([0024]);
a protective member (120, 121) provided on the display surface side (LCD panel) of the display panel (22); and
a housing (3) configured to surround the display panel (22) and to support the display panel (22) and the protective member (120, 121),
wherein the protective member (120,121) has a curved surface being curved (see fig. 5) away from the display panel (22) and the housing (3), and the curved surface (see fig. 5) being curved facing the display surface (LCD panel) of the display panel (22),
the housing (3) includes a tip portion (top portion of 3; fig. 5) in contact with the curved surface of the protective member (120, 121),
a shape of the tip portion (top portion of 3; fig. 5) in a plan view (fig. 2) is a closed-loop shape (top portion of 3; figs. 2, 5; [0025]),
a contact region (103a) in contact with the curved surface (120, 121) and a recess (132) exist at the tip portion (top portion of 3; fig. 5) of the housing (3),
the recess (132) is provided from the contact region (103a) to the housing (3),
an adhesive (27) is provided in the recess (132), and
the adhesive (27) is bonded to the curved surface (120, 121) so that the curved surface of the protective member (120, 121) is fixed to the tip portion (top portion of 3; fig. 5) of the housing (3) with the adhesive (27); and
a bottom (bottom of 132) of the recess (132) is a slope (see fig. 5), and wherein the slope (bottom of 132) extends to the side surface on the outer side of the housing (3)(see fig. 5).
Inobe does not explicitly disclose wherein the recess is provided from the contact region over to a side surface on an outer side of the housing.
Shin teaches a curved display wherein the recess (space for molding member 415) is provided from the contact region (see fig. 10) over to a side surface on an outer side of the housing (480) for the purpose of providing a display capable of having size-reduced upper and lower bezels ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Inobe with the recess located on the outer surface of the housing as taught by Shin for the purpose of providing a display capable of having size-reduced upper and lower bezels ([0012]).
Regarding claim 9, Inobe and Shin teach the display apparatus according to claim 1, Inobe further teaches a shape of the recess (132) in a plan view (fig. 5) is a closed-loop shape (see fig. 5)(see fig. 3; [0025]).
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inobe US20170196108A1 in view of Shin US20150334211A1 further in view of Tanak US 20130057803.
Regarding claim 6, Inobe and Shin teach the display apparatus according to claim 1, Inobe teaches that the recess exists (132) on the side surface of the housing (3) however does not teach wherein a shape of the side surface in a plan view is an uneven shape.
Tanak teaches a shape of the side surface (Fig 5 and fig 7; lower area of 3a) in a plan view is an uneven shape (Fig 7; 17 on 3a). for the purpose of allowing the liquid crystal panel to be combined together with high strength. [0005]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Inobe with the recess exists is an uneven shape of Tanak for the purpose of allowing the liquid crystal panel to be combined together with high strength. [0005]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inobe US20170196108A1 in view of Shin US20150334211A1 further in view of Kuroki US 20140362328.
Regarding claim 8, Inobe and Shin teach the display apparatus according to claim 1, however does not teach the housing includes a protruding portion for supporting the display panel, the protruding portion extends in a direction along the display surface of the display panel, and wherein the protruding portion supports the display panel with interposition of an adhesive member.
Kuroki teaches in fig 3 the housing (6 and 3) includes a protruding portion (6a) for supporting the display panel (2), the protruding portion extends (6a) in a direction along the display surface of the display panel (2) (fig 3) , and the protruding portion (6a) supports the display panel (2) with interposition of an adhesive member (5) for the purpose of  the invention is to obtain an electronic device capable of achieving a thinner device by reducing the number of parts.[0007
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/            Examiner, Art Unit 2871                     

/MICHAEL H CALEY/            Supervisory Patent Examiner, Art Unit 2871